                        Case 2:20-cv-01819-JCM-BNW Document 16
                                                            15 Filed 04/15/21
                                                                     04/12/21 Page 1 of 5
                                                                                        6




                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 07254
                    2 Josh.aicklen@lewisbrisbois.com
                      SHARON A. PARKER
                    3 Nevada Bar No. 08274
                      Sharon.Parker@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant GMRI, INC. d/b/a
                    7 THE OLIVE GARDEN ITALIAN
                      RESTAURANT
                    8

                    9                                    UNITED STATES DISTRICT COURT

                   10                                         DISTRICT OF NEVADA

                   11

                   12    RACHEL W. KOVAR,                                 CASE NO. 2:20-cv-01819-JCM-BNW

                   13                      Plaintiffs,
                                                                          STIPULATION AND ORDER TO EXTEND
                   14              vs.                                    DISCOVERY DEADLINES

                   15    GMRI, INC. d/b/a THE OLIVE GARDEN
                         ITALIAN RESTAURANT, a Florida                    [SECOND REQUEST]
                   16    foreign corporation; DOE Individuals I
                         through X; and ROE Corporations and
                   17    Organizations I through V, inclusive,

                   18                      Defendants.

                   19

                   20            COME NOW, Defendant GMRI, INC. d/b/a THE OLIVE GARDEN ITALIAN
                   21 RESTAURANT (“Defendant”) and Plaintiff RACHEL W. KOVAR (“Plaintiff”), by and

                   22 through their respective counsel of record, and pursuant to LR 6-1 and LR 26-3, hereby

                   23 stipulate and request that all current discovery deadlines in the above-captioned case be

                   24 continued for a period of sixty (60) days. In addition, the parties request that all other

                   25 future deadlines contemplated by the Scheduling Order be extended pursuant to Local

                   26 Rule. In support of this Stipulation and Request, the parties state as follows

                   27            1.        On September 30, 2020, Defendant filed its Petition for Removal regarding
                   28 Eighth Judicial District Court Case No. A-20-820490-C. [ECF No. 1]
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4851-4987-4404.3
ATTORNEYS AT LAW
                        Case 2:20-cv-01819-JCM-BNW Document 16
                                                            15 Filed 04/15/21
                                                                     04/12/21 Page 2 of 5
                                                                                        6




                    1            2.        On September 30, 2020, Defendant answered Plaintiff’s Complaint in the

                    2 federal court action. [ECF No. 5]

                    3            3.        On October 13, 2020, the parties conducted an initial FRCP 26(f)

                    4 conference.

                    5            4.        On October 16, 2020, Plaintiff served her FRCP 26 Initial Disclosures on

                    6 Defendant.

                    7            5.        On October 27, 2020, Defendant served its FRCP 26 Initial Disclosures on

                    8 Plaintiff.

                    9            6.        On October 27, 2020, the parties filed a Stipulated Discovery Plan and

                   10 Scheduling Order. [ECF No. 9]

                   11            7.        On October 29, 2020, the parties submitted the Joint Status Report as

                   12 ordered by ECF No. 6. [ECF No. 10]

                   13            8.        On November 3, 2020, Plaintiff served interrogatories and requests for

                   14 production of documents on Defendant.

                   15            9.        On November 11, 2020, Defendant served interrogatories, requests for

                   16 admissions, and requests for production of documents on Plaintiff.

                   17            10.       On November 12, 2020, the Court denied the parties’ Discovery Plan and

                   18 Scheduling Order [ECF No. 9] and issued the currently operative Scheduling Order. [ECF

                   19 No. 11]

                   20            11.       On December 2, 2020, Defendant served it responses to Plaintiff’s written

                   21 discovery requests.

                   22            12.       On December 7, 2020, Plaintiff’s counsel requested, and Defendant’s

                   23 counsel agreed to, an extension for Plaintiff to respond to Defendant’s written discovery

                   24 requests.

                   25            13.       On December 28, 2020, Plaintiff served her responses to Defendant’s

                   26 written discovery requests.

                   27 ///
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4851-4987-4404.3                                2
                        Case 2:20-cv-01819-JCM-BNW Document 16
                                                            15 Filed 04/15/21
                                                                     04/12/21 Page 3 of 5
                                                                                        6




                    1            14.       On January 7, 2021, the proposed Stipulation and Order to Extend

                    2 Discovery Deadlines [First Request] was submitted to the Court [ECF No. 12].

                    3            15.       On January 11, 2021, the Court issued the Stipulation and Order to Extend

                    4 Discovery Deadlines [First Request] [ECF No. 13].

                    5            16.       On January 14, 2021 Plaintiff served her First Supplemental Response to

                    6 Defendant, GMRI, Inc. d/b/a The Olive Garden Italian Restaurant Request for Production

                    7 of Documents.

                    8            17.       On January 27, 2021, Defendant GMRI, Inc. d/b/a The Olive Garden Italian

                    9 Restaurant took Plaintiff’s deposition.

                   10            18.       On March 10, 2021, Plaintiff issued a Notice of Taking Deposition of Billy

                   11 Poston, scheduled for April 8, 2021, at 10:00 a.m.

                   12                                        DISCOVERY REMAINING

                   13            1.        Plaintiff will take the deposition of Defendant’s employee witness involved in

                   14 the subject accident.

                   15            2.        The parties will designate initial expert witnesses.

                   16            3.        The parties will designate rebuttal expert witnesses.

                   17            4.        The parties will take the depositions of the designated expert witnesses.

                   18            5.        The parties will take the depositions of any and all other witnesses garnered

                   19 through discovery.

                   20            6.        The parties will continue to gather relevant records.

                   21                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                   22            Pursuant to Local Rule 26-3, the parties aver that good cause exists for the

                   23 following requested extension. This Request for an extension of time is not sought for any

                   24 improper purpose or other purpose of delay. Rather, it is sought by the parties solely for

                   25 the purpose of allowing sufficient time to conduct discovery. Although Plaintiff’s

                   26 deposition has been taken and the deposition of Billy Poston was scheduled for April 8,

                   27 2021, nonetheless, the COVID-19 pandemic has slowed the parties’ ability to streamline
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4851-4987-4404.3                                   3
                        Case 2:20-cv-01819-JCM-BNW Document 16
                                                            15 Filed 04/15/21
                                                                     04/12/21 Page 4 of 5
                                                                                        6




                    1 discovery.           The parties are engaged in settlement negotiations and have agreed to

                    2 continue Mr. Poston’s deposition to see if this case may be resolved. The parties would

                    3 like additional time to exhaust settlement negotiations prior to having to incur the expense

                    4 and time associated in preparing for expert discovery.

                    5              Pursuant to the above, the parties have conferred and request an extension of the

                    6 current deadlines as they will not currently suffice for the logistics of this case.

                    7                   EXTENSION OR MODIFICATION OF THE DISCOVERY PLAN AND
                                                        SCHEDULING ORDER
                    8
                                   LR 26-3 governs extensions of the Discovery Plan and Scheduling Order. Any
                    9
                        stipulation or motion to extend or modify that Discovery Plan and Scheduling Order must
                   10
                        be made no later than twenty-one (21) days before the expiration of the subject deadline
                   11
                        and must comply fully with LR 26-3.
                   12
                                   This is the second request for extension of time in this matter. The parties
                   13
                        respectfully submit that the reasons set forth above constitute compelling reasons for the
                   14
                        extension.
                   15
                                   The following is a list of the current discovery deadlines and the parties’ proposed
                   16
                        extended deadlines:
                   17
                            Event                                          Current Deadline                      Proposed Deadline
                   18
                            Expert Disclosure pursuant                        April 28, 2021                        June 28, 20211
                   19
                            to FRCP 26(a)(2)
                   20
                            Rebuttal Expert Disclosure                        May 28, 2021                           July 28, 2021
                   21       pursuant to FRCP 26(a)(2)
                   22       Discovery Cut-off                                June 28, 2021                         August 27, 2021
                   23       Dispositive Motions                               July 27, 2021                     September 27, 20212
                   24       Joint Pretrial Order                            August 26, 2021                        October 27, 2021
                   25

                   26
                        1
                            Sixty (60) days from the current April 28, 2021 expert disclosure deadline is June 27, 2021, a Sunday.
                   27   2
                            Thirty (30) days after the proposed discovery deadline is September 26, 2021, a Sunday.
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4851-4987-4404.3                                             4
                        Case 2:20-cv-01819-JCM-BNW Document 16
                                                            15 Filed 04/15/21
                                                                     04/12/21 Page 5 of 5
                                                                                        6




                    1            WHEREFORE, the parties respectfully request that all current discovery deadlines

                    2 in the above-captioned case be continued for a period of sixty (60) days, as outlined in

                    3 accordance with the table above.

                    4 DATED this 12th day of April, 2021.                  DATED this 12th day of April, 2021.

                    5 LEWIS    BRISBOIS             BISGAARD          &    O’REILLY LAW GROUP, LLC
                      SMITH LLP
                    6

                    7
                        /s/ Josh Cole Aicklen                              /s/ Timothy R. O’Reilly
                    8   JOSH COLE AICKLEN                                  TIMOTHY R. O’REILLY, ESQ.
                        Nevada Bar No. 07254                               Nevada Bar No. 8866
                    9   SHARON A. PARKER                                   O’REILLY LAW GROUP, LLC
                        Nevada Bar No. 8274                                325 S. Maryland Parkway
                   10   JENNIFER R. LANAHAN                                Las Vegas, NV 89101
                        Nevada Bar No. 14561
                   11   6385 S. Rainbow Boulevard, Suite 600               GERALD I. GILLOCK, ESQ.
                   12   Las Vegas, Nevada 89118                            Nevada Bar No. 51
                                                                           GERALD I. GILLOCK & ASSOCIATES
                   13 Attorneys for Defendant                              428 South Fourth Street
                      GMRI, INC. d/b/a THE OLIVE GARDEN                    Las Vegas, NV 89101
                   14 ITALIAN RESTAURANT
                                                                           SAMUEL MIREJOVSKY, ESQ.
                   15                                                      Nevada Bar No. 13919
                   16                                                      ASHLEY M. WATKINS, ESQ.
                                                                           Nevada Bar No. 13981
                   17                                                      SAM & ASH, LLP
                                                                           1108 S. Casino Center
                   18                                                      Las Vegas, NV 89104
                   19                                                      Attorneys for Plaintiff
                                                                           RACHEL W. KOVAR
                   20

                   21                                            ORDER
                   22            IT IS SO ORDERED.
                   23            DATED this 15th
                                            ___ day of April, 2021.
                   24

                   25                                                             U.S. MAGISTRATE JUDGE
                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4851-4987-4404.3                              5
